DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding Claim 3, the claim limitation “having a decomposition rate in the degreasing step of 95% or more in the mass fraction”, the plain meaning of the term rate implies a change in a specified amount over a timeframe. Therefore a decomposition rate typically indicates an amount of material lost over a specified timeframe (such as a 2 grams an hour for example). Here applicant seems to intend to merely claim an amount loss of 95% or more regardless of the time frame (minutes, hours, days, etc.). For the purpose of further examination, an interpretation of 95% mass loss or more at any timeframe will be interpreted to read on the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purinii (JPS5763602A).
Regarding Claims 1 and 6-7, Purinii teaches a method of forming a bearing machine part with a braking strength (interpreted to be a radial crushing strength) of 180 N/mm (MPa) (Page 3, Lines 100-118) comprising the steps of mixing industrial purity iron powder (interpreted as pure Fe) (Page 1, Lines 30-35) is mixed with 0.6-2 wt% of lubricant (Page 2, Lines 65-75) with presumed Fe as balance (reading on the claimed limitation of 95% pure iron) is compression molded to 6.1-6.3 g/cm3 followed by an oxidation step in steam at a temperature below sintering of 450-550 C (Page 2, Lines 56-65) thereby forming a oxide coating between particles (Page 2, Lines 65-80) 
Regarding Claim 8, Purinii teaches the oxidative steam coating treatment ranges from 30 minutes to 1 hour (Page 2, Lines 60-63) reading on the claimed range of 60 minutes or less. 
Regarding Claim 9, Purinii teaches a step of oil-impregnating the lubricating oil into the inner pores (Page 3, Lines 104-108). 
Regarding Claim 10, Purinii teaches the bearing surface is configured to support a shaft (Page 3, Lines 110-117)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purinii as applied to Claim 1 above, as evidenced by Conesa et al.  ("Polytetrafluoroethylene decomposition in air and nitrogen." Polymer Engineering & Science 41.12 (2001): 2137-2147.).
Regarding Claims 3 and 12-13, Purinii teaches solid lubricants such as graphite (containing C) and polytetrafluoroethylene (repeating units of C and F). Conesa teaches that polytetraflourethylene begins decomposing at 260 C where noticible decomposition begins above 400 C. Therefore, Polytetrafluoroethylene is considered to read on the claimed range of having a decomposition 
Regarding Claim 14, Purinii teaches the oxidative steam coating treatment ranges from 30 minutes to 1 hour (Page 2, Lines 60-63) reading on the claimed range of 60 minutes or less. 
Regarding Claim 15, Purinii teaches a step of oil-impregnating the lubricating oil into the inner pores (Page 3, Lines 104-108). 
Regarding Claim 16, Purinii teaches the bearing surface is configured to support a shaft (Page 3, Lines 110-117)

Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purinii as applied to Claim 1 above, in view of Sharman et al. (US20090042051A1).
Regarding Claim 2, while Purinii teaches that the lubricant is first removed by heating to a temperature of 300-400 C (Page 2, Lines 60-65), Purinii is silent as to the limitation of the degreasing (removing lubricant) in a non-oxidizing 
Regarding Claims 4-5, Purinii teaches solid lubricants such as graphite (containing C) and polytetrafluoroethylene (repeating units of C and F), but does not teach a fatty amide was used as lubricant. However, Sharman teaches that stearamide which decomposes at 250 C (as applicant admits in [0054]) can be used as an organic lubricating agent [0015] and is used instead of inorganic lubricants for when they decompose, they do not leave poisonous residues behind [0014]. Therefore, one of ordinary skill in the art would have been motivated to modify the lubricant of Purinii with a fatty acid amide such as stearamide (stearic acid amide) for the purpose of forming a porous sintered object with a lubricant that does not leave poisonous residues behind. 

 Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purinii as applied to Claim 10 above, in view of Hachiga et al..
Regarding Claim 11, Purinii does not teach the bearing surface contains a dynamic pressure generating portion from die molding. However, Hachiga teaches a method of imparting dynamic pressure generating grooves on a green body using die molding for the purpose of imparting a dynamic pressure to a fluid thereby supporting the shaft in a radial direction with respect to the sleeve, ensuring proper circulation of lubricant between the shaft and bearing (claim 1) [0036] [0004] [0010]. Therefore, it would have been obvious to one of ordinary skill in the art to impart grooves that induce a dynamic pressure on a portion of the bearing of Purinii for the purpose of improving lubricant circulation and supporting the shaft relative to the bearing. 


Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purinii as applied to Claim 16 above, in view of Hachiga et al. (US20080206497A1).
Regarding Claim 17, Purinii does not teach the bearing surface contains a dynamic pressure generating portion from die molding. However, Hachiga teaches a method of imparting dynamic pressure generating grooves on a green body using die molding for the purpose of imparting a dynamic pressure to a fluid thereby supporting the shaft in a radial direction with respect to the sleeve, ensuring proper circulation of lubricant between the shaft and bearing (claim 1) [0036] [0004] [0010]. Therefore, it would have been obvious to one of ordinary skill in the art to impart grooves that induce a dynamic pressure on a portion of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736